Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huebler (DE 102010041401 A1).

In annotated figure below, Huebler discloses a shaft (rotating shaft 1) for a motor vehicle transmission, wherein

Regarding claim 16, the shaft (rotating shaft 1) defines four axial bore holes (chambers 3, 4, 5, 5b, 6, 7) for conducting fluid within the shaft (rotating shaft 1), wherein a central axis of each of the four bore holes (chambers 3, 4, 5, 5b, 6, and 7) is spaced apart from an axis of rotation (AoR) of the shaft (rotating shaft 1), and wherein a radial distance (r1) between the central axis of at least two (chambers 5 and 5b) of the four bore holes (chambers 3, 4, 5, 5b, 6, and 7) and the axis of rotation (AoR) differs from a radial distance (r2) between the central axis of one of the remaining bore holes (chambers 3, 4, 6, and 7) of the four bore holes (chambers 3, 4, 5, 5b, 6, and 7) and the axis of rotation (AoR).
Regarding claim 17, Huebler discloses the shaft (rotating shaft 1) wherein the radial distance (r1) between the central axis of precisely two (chambers 5 and 5b) of the four bore holes (chambers 3, 4, 5, 5b, 6, and 7) and the axis of rotation (AoR) is identical. 
Regarding claim 18, Huebler discloses the shaft (rotating shaft 1) wherein the radial distance (r2) between the central axis of the remaining two (chambers 3, 4, 6, and 7) of the four bore holes (chambers 3, 4, 5, 5b, 6, and 7) and the axis of rotation (rotating shaft 1) is identical.
Regarding claim 19, Huebler discloses the shaft (rotating shaft 1) wherein each of at least two of the four bore holes (chambers 3, 4, 5, 5b, 6, and 7) has a different, respective bore diameter (e.g. chamber 3 and 5 or chamber 3 and 4).
Regarding claim 20,
Regarding claim 21, Huebler discloses the shaft (rotating shaft 1) wherein precisely two of the four bore holes (chambers 3, 4, 5, 5b, 6, and 7) have a first identical bore diameter (e.g. chambers 5 and 5b), and the remaining two of the four bore holes (chambers 3, 4, 5, 5b, 6, and 7) have a second identical bore diameter (e.g. chambers 3 and 7).
Regarding claim 22, Huebler discloses the shaft (rotating shaft 1) wherein the bore diameter of the four bore holes (chambers 3, 4, 5, 5b, 6, and 7) is inversely proportional to the radial distance (r1, r2) between the central axis of the bore holes (chambers 3, 4, 5, 5b, 6, and 7) and the axis of rotation (rotating shaft 1).



    PNG
    media_image1.png
    1012
    714
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Goleski et al. (US 9194482 B2) in view of Huebler; hereinafter, Goleski et al. is Goleski.
Regarding claim 24, Goleski discloses the transmission (10 assembly) for a motor vehicle comprising a shaft (input shaft 12). 
Goleski does not disclose the shaft of claim 16. 
Huebler teaches the shaft of claim 16 (see paragraph 4 above) for the purpose of ensuring that lubrication and/or cooling can reach various supply points, and the bores having cooling and lubrication speed and degree of filling that can be adjusted independently (paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have added the shaft of Huebler to the transmission of Goleski for the purpose of ensuring that lubrication and/or cooling can reach various supply points, and the bores having cooling and/or lubrication speed and degree of filling that can be adjusted independently (paragraph [0012]).
Regarding claim 25, Goleski in view of Huebler discloses the transmission (10 Goleski) wherein at least one of the four bore hole (chamber 7 Huebler) of the shaft 
Regarding claim 26, Huebler in view of Goleski discloses the transmission (10 Goleski) further comprising a hydrodynamic torque converter (Fig. 4 198 Goleski) with a torque converter lockup clutch (col 4, lines 3-6) and an additional clutch (Fig. 2 clutch 68 Goleski) connected upstream from the torque converter (198 Goleski). 
Regarding claim 27, Goleski in view of Huebler discloses the transmission wherein: 
a first of the four bore holes (chamber 5 Huebler) in the shaft (1 Huebler) is configured for supplying oil to or for discharging oil from a hydrodynamic path of the torque converter (Fig. 4 198 Goleski);
 a second of the four bore holes (chamber 3 Huebler) in the shaft (1 Huebler) is configured for supplying lubrication oil to at least one component of the transmission (Fig. 2, 102 pressure balance volume Goleski); 
a third of the four bore holes (chamber 7 Huebler) in the shaft (1 Huebler) is configured for supplying oil for hydraulic actuation of the additional clutch (Fig. 2 clutch 68 Goleski); 
and a fourth of the four bore holes (chambers 4 Huebler) in the shaft (1 Huebler) is configured for supplying oil for hydraulic actuation of the torque converter lockup clutch (col 4, lines 3-6).
Regarding claim 28, Goleski in view of Huebler discloses the transmission wherein the second of the four bore holes (chamber 3 Huebler) is further configured for supplying the oil for hydraulic actuation of the additional clutch (Fig. 2 clutch 68 Goleski) 
Regarding claim 30, Goleski in view of Huebler discloses the transmission (Fig. 4 Goleski) wherein the shaft (1 Huebler) is connected to a turbine wheel of the torque converter (198).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Goleski in view of Huebler, and further in view of Yasuda et al. (US 20040147361 A1); hereinafter, Yasuda et al. is Yasuda.

Regarding claim 29, Goleski in view of Huebler discloses the transmission that has an additional clutch (Fig. 2 clutch 68 Goleski) and the second of the four bore holes (chamber 3 Huebler) is configured for supplying cooling oil and lubrication oil to the additional clutch (clutch 68 Goleski).
However, Goleski in view of Huebler does not disclose a wet-running multi-disk clutch. 
Yasuda discloses a wet-running multi-disk clutch (paragraph [0031], line 8) wet-type multiple disc clutch C1) for the purpose of transferring torque between the rotating elements. 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have modified the clutch of Goleski in view of Huebler with the wet running multi-disk clutch of Yasuda to substitute one known clutch .

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not show or rendered obvious “the four bore holes are arranged such that a radially outermost point of each of the four bore holes is an identical radial distance from the axis of rotation in combination with other claims limitation. 
The closest prior art Huebler discloses four bore holes (chambers 3, 4, 5, 5b, 6, and 7) but the radially outermost point of each of the four bore holes (chambers 3, 4, 5, 5b, 6, and 7) is different. Another prior art Hagino (US 20180180164 A1) discloses similar arc-shape bore holes (Fig. 4A, 80g) with the radially outermost point being the same; however, the arc shape are all the same size with the same r1 and r2—which should be different in claim 16. As a result, if the references were combined together, the bore holes of Huebler will have the same r1 and r2 if they have the same outermost radius as Hagino. There is also no apparent rationale for combining Huebler with other prior arts to arrive at the claim invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656